DETAILED ACTION
Claims 28-31, 39-46, 48-52 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
35 USC 112 1st rejection is withdrawn.
Former rejection under 102 now change to rejection under 103 per a combination of Karls and Bhatt.  Dependent claim rejections are adjusted accordingly.

Response to Argument
Applicants’ arguments directed to claim 28 are moot in view of new grounds of rejection.
Applicants allege that Karls does not disclose a threshold.  Remarks at 7.
The rejection now includes the teachings of Bhatt, which provides search results for images based on location-clusters where the image was captured.  Bhatt also specifies that (1) results may be presented in proximate order from a user’s location and (2) that locations are defined by threshold distances.  For example, whether an image will be presented as having been captured as part of a user’s local city, or will be presented as part of another city, is determined whether its capture was within a minimum distance of the local city (e.g. 200 miles) or exceeds the distance of the local city.

Applicants’ arguments, directed to former claim 47 (now incorporated into independent method claim 39), were considered but are unpersuasive
Applicants alleges that Ott does not show distances between clusters at all.  Id. at 8.
The claim does not require distances between clusters.  It requires “a threshold distance from an associated geographic location [for the query].”  

Ott teaches determining local and non-local search result context based on a threshold distance, defining the local results as those falling within the physical radius of a mobile device’s location. See [0079].   Thus, the remainder of the results are those outside of the distance.  Furthermore, as previously cited in the independent claim, Ott teaches that presentation may be determined by this search result cluster context.  See abstract, [0056].

Applicants allege that Ott does not teach the threshold distance.  Remarks at 7-8.
The radius is the threshold distance

Applicants also allege that there is no reason to modify Karls in this manner.  Id. at 8.
Respectfully, a motivation to combine Karls and Ott was previously presented.  Karls defaults a tab with different categories of searches to be opened, and Ott is designed to determine a context of a user’s search to increase its relevance.  Using Otts context determination system (including that of interest in local or non-local search results) with Karls could have the most likely relevant search results (e.g., if a user is searching for a restaurant, then local results are probably more important) as a default open tab, and 

The addition of a threshold requirement neither before nor now, does not alter that finding that a PHOSITA would have motivation to combine these teachings.

A note with respect to different grounds of rejection for apparatus and method claims.
Apparatus claims are defined by structure, not use or function.  In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).

Regarding scope, claim 28 is an apparatus claim (“A client device”) and presents each of the instances.  Claim 39 is a method claim, and requires either of the search result sets as a primary set for presentation, and identifying the search results for presentation.   Although there are some similarities in subject matter, these are ultimately distinct scopes.

The distinct requirements are handled by different secondary references.
For claim 28, Bhatt teaches using threshold distances to define different locations of search results (In Bhatt, the capture location of images), which the user may select.  [0019], explaining Fig. 1, shows a GUI where images 105 being presented in region 115 are defined by the different image location controls 140-155, and assigned to the category instances (e.g. ) based on the image capture location.  



Although the BRI of claim 28 could be extended to still use Ott, or the BRI of claim 39 could be extended to include Bhatt, and picking reference or the other is easier to manage, but ultimately, each reference is the closest to the particularly claimed scope of the instant independent claims.

Because both references have significant overlap in subject matter (cluster scores and physical proximity thresholds).  If applicants continue to maintain distinct claim scopes as defined by the independent claim bodies, then for any independent claim, applicants may wish to consider how to overcome both secondary references.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karls et al. (US 8,341,143 B1) hereinafter Karls in view of Bhatt et al. (US 2010/0171763 A1)

a processor (All Figs. show GUI of returned searches, implying computer client.  Computers implicitly have a processor); and 
a non-transitory computer-readable memory storing instructions (All Figs. show GUI of returned searches, implying computer client.  Computers implicitly have RAM) that, when executed by the processors, cause the client device to perform operations comprising: 
receiving a query from a user operating the client device (Fig. 1 shows search interface w/dialog box for a query);
transmitting, to a search engine via a network, (i) the query (abstract) and (ii) an indication of an associated geographic location (Col 8 lines 53-63, location information either directly from user or inferred by IP address – both of which must, within the context of the Karls disclosure, must have been transmitted from the client);
in a first instance, receive, in response to the query, a location-specific set of search results having a certain degree of responsiveness to the query, wherein the location-specific set of search results is specific to the associated geographic location (Col 8 lines 56-63), in a second instance, receive, in response to the query, a global set of search results responsive to the query, wherein the global set of search results is not specific to the geographic location, and wherein the global set of search results are determined to be clustered around a single location unrelated to the geographic location (Col 2 lines 47-55, “Web Results” are those of the web in general.  Apparatus claims are defined by structure of the apparatus itself, not its use.  Since a user is capable of determining the nature of search results irrespective of the system’s configuration, this system claim feature is met.) […] and 


Although Karls ties the “local” search results to locations in proximity of the user (Col 8 lines 44-50), but does not disclose a threshold in relation to other kinds of search results, let alone defining non-local search results for those that are disposed farther than a threshold distance from the associated geographic location.

Bhatt teaches a query function ([0047] in reference to Fig. 6, esp. element 620) that searches for images based on location of capture ([0034].  See also [0031], discussing setting boundaries for locations) and that where the search results may be based on search location relative to a user’s location ([0048] profile of user’s location may be used to order search result locations based on proximity of the search result location) search result exceeds a threshold from a location, then then image is associated with a different location instead (Fig. 3 shows that different locations such as cities [0037] Because the location of the new image exceeds the threshold distance from the reference location, the location of the new image can be assigned as the new reference location.) that it provides results.  A presentation embodiment of the search result locations can be presented in order of distance from the user’s location.

Consequently, Bhatt discloses a set of global search results of the location-specific set of search results as a primary set of search results ….clustered around a geographic location unrelated to the geographic location (Fig. 3 different cities showing different clusters of image search results) 

Karls and Bhatt are directed to presenting segmented search results.  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of the references in order to permit users to find location-based search results without having to remember the correct spelling of the location (per Bhatt’s search-as-you-type functionality in [0047]).

With respect to claim 29, Karls discloses the associated geographic location is determined based on information that does not include a text of the query (Col 8 lines 52-58, IP address used to determine approx. location).

With respect to claim 30, Karls discloses the indication of the associated geographic location includes an Internet Protocol (IP) address of the client device (Col 8 lines 52-58, IP address used to determine approx..location). 

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karls and Bhatt, as applied to claim 28, in view of Google maps, w/evidence of features from
Kang, 1000 is the new 10 (https://maps.googleblog.com/2009/02/1000-is-new-10.html) hereinafter Kang; and 
Kang, Reveal Codes of “1000 is the new 10” hereinafter Kang-Ctrl-U
With respect to claim 31, Karls teaches provide a map and a […] search user interface via which the query is received (Col 8 line 65-Col 9 line 1, proving map type results responsive to a search query)

Karls does not teach provide […] a map-based search user interface via which the query is received; and
wherein the indication of the associated geographic location is a location shown on the map.

Google maps provided a map based search user interface (Kang-Ctrl-U line 1078 shows that the “Dancing Sydney” link in Kang is a link to google maps itself and parameters.  Thus, the user search interface is map based, because it is literally part of Google maps.) and

wheren the indication of the associated geographic location is a location shown on a map. (Kang, See any image).

Karls and Google maps are directed to searching; it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of the references in order to provide an actual map as a “map type” for geographic locations.

Claims 39-42, 44, 46, 50, 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karls, in view of Ott et al. (US 2008/016052 A1) hereinafter Ott.
With respect to claim 39, Karls discloses A method comprising: 

obtaining a location-specific set of search results responsive to the query and a global set of search results responsive to the query, wherein the location-specific set of search results is specific to the associated geographic location for the query (Col 8 lines 56-63) and the global set of search results is not specific to the associated geographic location for the query (Col 2 lines 47-55, “Web Results” are those of the web in general); 
determining a degree of responsiveness for the location-specific set of search results (Col 9 lines 63-Col 10 line 9, one alternative presentation is to present columns in an open tab or closed tab based on when the category is more relevant.  That requires that a degree of relevance is first determined for each category.  Fig. 4 80e shows local search results are one such category);

Karls does not teach
determining whether the global set of search results are geographically clustered around a single location unrelated to the associated geographic location for the query;

selecting either the global set of search results or the location-specific set of search results as a primary set of search results based on whether the global set of search results are geographically 
identifying one or more identified search results in the primary set of search results for presentation in response to the query. 

Ott teaches
determining whether the global set of search results are geographically clustered around a single location unrelated to the associated geographic location for the query ([0081] a relevance-based cluster score is modified based on context.  Abstract, location is an example of context); 

selecting either the global set of search results or the location-specific set of search results as a primary set of search results based on whether the global set of search results are geographically clustered around a single location (Abstract, clusters are ordered/ranked based on modified cluster scores.  [0081] shows cluster scores are themselves based on cumulative scores or relevance scores, and further may be modified by concept or context.  Arrangement of clusters is based on the scores.), disposed farther than a threshold distance from the associated geographic location (Ott teaches the global set of search results is received in response to the query when it is determined that an aggregate distance between search results in the global set of search results and the inferred location is greater than a certain threshold (Abstract, search results are placed in different clusters, based on concepts determined from search terms.  The context may include location of a client device and a global set of search results responsive to the query.  From that, the limitations are inherent for selection of highly ranked search results where another cluster is defined by physically local search results (as they are per [0040]), since the global results would 

identifying one or more identified search results in the primary set of search results for presentation in response to the query ([0082] shows that the ordered clusters are displayed.  Since they are displayed, the search results within the clusters are displayed, thus necessarily includes the results that are part of the cluster designated as the primary cluster.). 

Karls and Ott are directed to searching.  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of the references in order to determine whether the general web search tab or local search tab should be open by default when the results are first presented.

With respect to claim 40, Karls discloses the associated geographic location is determined based on information that does not include a text of the query (Col 8 lines 52-58, IP address used to determine approx. location).

With respect to claim 41, Karls discloses presenting the one or more identified search results (All figs show presenting multiple search results).
 
With respect to claim 42, dependent upon claim 41, Karls discloses 

presenting a selectable user interface element that, when activated by a user, causes the system to present the secondary set of search results (Id.). 

With respect to claim 44, Karls teaches calculating, for each of the location-specific set of search results and the global set of search results, one or more quality scores that each estimate numbers of reviews of documents associated with the search results in each results set (Col 15 lines 25-45, esp. lines 33-45, tracking from user selections of previous searches to be included in a “recommended” list.  Since this section is agnostic to the category that the search results appeared, it is understood to apply to both global and local categories.  Because a “designated percentage” is weighed against actual access of the document by past users for each result to dictate whether it is included in the recommended list, the results are scored based on whether a user has “reviewed1” the document).

With respect to claim 46, Ott teaches selecting either the global set of search results or the location-specific set of search results as a primary set of search results comprises selecting the global set of search results if a predetermined percentage of entities associated with search results in the global set of search results are physically located within a predetermined distance of each other ([0052] defines the first cluster of “local listings” of coffee stores with locations within a predefined radius.  The predetermined percentage of the cluster is necessarily 100%.  

With respect to claim 50, Karls teaches selecting the global set of search results is in response to determining that at least one of the search results in the global set of search results has a name that matches the query (implicit.  Karls has several sets of results available, including general search results (Fig. 2), and if a set of search results is highly relevant to the query, then the user should browse it).  

With respect to claim 51, Karls teaches selecting the location-specific set of search results is in response to determining that a top ranked result of the global set of search results matches a top ranked result of the location-specific set of search results (implicit.  Karls has several sets of results available, including local search results (Fig. 4 element 80e), and if a set of search results is highly relevant to the query, then the user should browse it).  

Claims 43, 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karls and Ott as applied to claims 39, 41, in view of Google Maps, w/evidence of features from:
Kang 
Eli Lassman, Google Maps Nigeria – Getting Started (https://www.youtube.com/watch?v=c-KUyjezhQI) hereinafter Eli Lassman


The combination of Karls and Ott does not teach the query is received from a user through a map-based search user interface, and wherein presenting the […] of search results comprises presenting the […] search results in the map based user interface. 

Google Maps performed the query is received the query is received from a user through a map-based search user interface (Kang “You can now browse for it with the query: coffee in Seattle.”), and wherein presenting the […] of search results comprises presenting the […] search results in the map based user interface (See any image).

Karls, Ott, and Google Maps are directed to searching.  It would have been obvious to one of ordinary skill in the art to combine the teachings of the references since Karls, as an alternative, supports a map-type to provide search results and Google Maps provides a “map type” as an actual map.

With respect to claim 45, Karls does not teach calculating, for each of the location-specific set of search results and the global set of search results, an estimate of a physical distance between search results in one of the sets of search results and the associated geographic location for the query. 



Kang, Ott, and Google Maps are directed to searching.  It would have been obvious to one of ordinary skill in the art to combine the teachings of the references since Karls, as an alternative, supports a map-type to provide search results and Google Maps provides a “map type” as an actual map.

Claims 48, 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karls, Ott, as applied to claim 39, in view of Aminzade et al. (US 2014/0358971 A1) hereinafter Aminzade
With respect to claim 48, Karls and Ott do not disclose selecting the global set of search results is in response to determining that the query is not for a chain of businesses.

Aminzade discloses selecting the […] set of search results is in response to determining that the query is not for a chain of businesses (Fig. 9 element 965 shows determination of business chain terms, 985 shows providing a set of search results if the answer is “NO” and “975” show s providing a different set of search results if the answer is “YES”).

Karls, Ott, and Aminzade are directed to information retrieval.  It would have been obvious to those of ordinary skill in the art at the time of invention to combine the teachings of the Karls, Ott, and Aminzade to help users looking for shopping opportunities from business chains to find the locations of said businesses (and to avoid being buried in search results for those chains if the user does not want avail himself or herself to such opportunities.)

With respect to claim 49, dependent upon claim 40, including determining that the query is not for a chain of businesses is based on a percentage of top-ranked search results responsive to the query being in a same Internet domain ([0002] shows percentages.  [0042] shows that “chain businesses” are assumed to have “chain business URL.” This is expressly shown in [0047] with different “Business A” locations at “a.com” separated by location identifier).

Claim 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karls and Ott as applied to claim 39, in view of Gifford (US 4,845,658) hereinafter Gifford
With respect to claim 52, Karls and Ott do not disclose only selecting the global set of search results if the words in the query do not match a category associated with search results in the global set of search results.
Gifford discloses selecting only selecting the global set of search results if the words in the query do not match a category associated with search results in the global set of search results (Col 5 lines 41-46, query of predicates, which may be a category. Col 13 lines 12-14, query includes “not” as an operator, thus, known computer-implemented Boolean operators include negation).


Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        17 Nov 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While “review” is interpreted as “seen,” if applicants had intended to mean something more along the lines of “provided a rating and commentary with respect to the document” that Lopatenko teaches that aspect in the first page of its background.  Thus, if applicants wish narrow the term “review” to that interpretation, please first review the art of record in order to compact prosecution.